Citation Nr: 1518923	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  96-22 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left iliac crest fracture.

2.  Entitlement to service connection for residuals of a left hip injury.

3.  Entitlement to service connection for a muscle strain of the groin as secondary to the aggravation of a hip injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 1994 and April 1999 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2004, the Board denied the Veteran's application to reopen a claim for service connection for residuals of a left iliac crest fracture and denied service connection for a muscle strain of the groin region.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In November 2006, the Court issued a memorandum decision affirming the Board's denial of direct service connection for a muscle strain of the groin region, but setting aside and remanding its denial of service connection for muscle strain of the groin region on a secondary basis, as well as its determination that new and material evidence had not been submitted to reopen a claim for service connection for residuals of the left iliac crest fracture.  The Court additionally reversed the    Board's finding that a statement submitted by the Veteran in December 1994 did    not constitute a notice of disagreement.  

In July 2007, the Board remanded the issues on appeal for additional development consistent with the memorandum decision.  In June 2011, the Board requested an independent medical opinion, which was received in August 2011.

In December 2011, the Board reopened the claims for service connection for residuals of an avulsion fracture of the left iliac crest and residuals of a left hip injury and remanded them, along with the claim for service connection for a  muscle strain of the groin region, to the agency of original jurisdiction (AOJ) for additional development.  

In August 2012, the Board denied all of the claims on appeal, and the Veteran  again appealed the decision to the Court.  In January 2014, the Court issued a memorandum decision setting aside the Board's August 2012 decision in its entirety and remanding the issues on appeal for further development, if necessary, and readjudication.

In September 2014, the Board remanded the issues on appeal for additional development consistent with the Court's January 2014 memorandum decision.    The case has now been returned to the Board for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Board remanded the issues on appeal so that an additional VA medical opinion could be obtained.  The Board asked the reviewer to address whether the Veteran's pre-existing avulsion fracture of the left iliac crest had increased in severity in service and, if so, whether the increase was due to the natural progression of the disability.  The Board also asked the reviewer to provide an opinion on whether any disorder of the left pelvis or hip that had been present during the 21-year pendency of the appeal, even if currently resolved, was the result of disease or injury incurred in or aggravated in service.  Additionally, the Board asked the reviewer to opine on whether any arthritis of the left pelvis or hip present during the pendency of the appeal had its onset in service, within one year of service, or was otherwise related to service.  In requesting the foregoing opinions, the Board identified pertinent diagnoses during the claim period that included myositis ossificans and left hip osteoarthritis, and referenced various medical records dating from 1985, forward.  Finally, the Board requested an opinion on whether any groin disorder present during the pendency of the appeal was caused  or aggravated by a disability of the left hip or iliac crest, if the reviewer found that  a disability of the left hip or iliac crest was incurred in or aggravated by service.

The requested medical opinion was provided in October 2014, and the reviewing physician opined that the Veteran's claimed conditions were less likely than not incurred in or caused by an in-service injury or event.  In explaining his opinion, he noted that no pathology was identified in service and, with respect to in-service aggravation of a preexisting condition, stated that the ligamentous strain diagnosed in service was more likely than not related to increased activity and was a condition that could also occur in normal tissue.  He stated that if the Veteran's preexisting condition had been aggravated beyond natural progression, more recent physical and imaging findings would have been more significant.  In discussing the post-service record, the physician made clear that he was basing his opinion at least in part on the lack of recent diagnoses of hip and pelvis conditions.  He explained that "more recent evaluations reported no objective findings consistent with any residual abnormality related to the pre-service left iliac crest fracture," and pointed to the April 2012 VA examination, which he stated explained fully and clearly that there was no diagnosis for the Veteran's claimed pain based on physical examination and imaging studies.  Regarding the presence of arthritis, the physician stated that the July 1985 X-ray finding of arthritis in the hip was a misinterpretation or may have shown insignificant minimal changes in the joint, as subsequent X-rays did not show evidence of that condition.  He went on to note that any left hip arthritis shown later in the record would be more consistent with the natural progression of a left iliac crest injury.

The Board finds that the October 2014 physician's opinion requires clarification.  The rationale accompanying the physician's findings indicates that he relied primarily on the lack of recent medical evidence diagnosing a pelvis or hip disability in issuing his negative opinion.  An opinion on whether the diagnoses of record earlier in the claim period, including osteoarthritis and myositis ossificans, were related to or aggravated by service were not provided.  Rather, they were discussed only in the context of contrasting them with the more recent clinical findings.  Moreover, although the physician explained that he did not find the     July 1985 X-ray finding of arthritis in the hip to be valid based on the multiple subsequent imaging studies in the record that did not show arthritis, he did not explain why he favored the more recent clinical findings over the other diagnoses provided by both VA and private physicians earlier in the record.  In that regard, the Board notes that a May 1997 VA examiner diagnosed the Veteran with malunion, moderate, avulsion fracture, left anterior superior iliac crest, noted distal displacement of the sartorius muscle and the inguinal ligament, and stated that the lateral femoral cutaneous nerve, which passes close to the spine, may be irritated   by hip motion and cause pain in the lateral aspect of the hip.  That examiner characterized the Veteran's condition as a muscle injury with impairment of hip function.  In December 2000, the same examiner noted that current radiograms of the pelvis showed a deformity of the anterior superior iliac spine consistent with an old distally displaced avulsion fracture of the anterior superior iliac spine, and also noted osteophytes at the superior margin of the left femoral head and moderate osteoarthritis of the left hip.  On remand, a medical opinion that addresses all of the left hip and pelvis conditions diagnosed during the pendency of the claim, and either opines on whether they are related to service or explains why they are not considered valid diagnoses, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who provided the October 2014 VA medical opinion, if available.  The October 2014 examination report and the claims file should be reviewed.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.  Following review of the claims file, the physician should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's preexisting left iliac crest fracture (incurred in 1976) or any identified residuals thereof underwent a permanent worsening (as opposed to a temporary exacerbation) during service?  Please explain why or why not.

(b) Is it at least as likely as not (50 percent probability or greater) that any disorder of the left hip or pelvis identified during the course of the claim, to include myositis ossificans, osteoarthritis, and moderate malunion, avulsion fracture, left anterior superior iliac crest, with distal displacement of the sartorius muscle and the inguinal ligament, was caused by an in-service hip or pelvis injury, to include the ligamentous strain of the pelvis and hip diagnosed in November 1984?  

(c) If and only if it is determined that a left hip or pelvis disability identified during the course of the claim is related to service on a direct basis or aggravation, is it at least as likely as not (50 percent probability or greater) that any groin disability identified during     the course of the claim was caused by that left hip or pelvis disability, or if not, has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by the left hip or pelvis disability?  Please explain the reasons for the conclusions

If the physician finds that a groin disability has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of the groin disability.  

In issuing the above opinions, the physician should discuss all diagnoses of record, including those referenced above, without regard for more recent findings indicating no abnormalities, unless he or she has reason to believe that the earlier diagnoses were incorrect.  If the reviewer does believe that an earlier diagnosis was incorrect, he or she must explain why.

The physician should also discuss the importance, if any, of the Veteran's continuous reports of pain in his left hip region beginning in service in August 1984.

If the physician who provided the October 2014 medical opinion is not available, the claims file should be forwarded to a reviewer of similar or greater qualifications to provide the requested opinions.

2.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

